Case 1:18-cv-21220-KMW Document 40 Entered on FLSD Docket 01/04/2019 Page 1 of 2



                            UNITED STATES DISTRICT CO URT
                            SOUTHERN DISTRICT OF FLO RIDA
                              Case No.18-21220-W ILLIAM S

  MM W ELL G OLDSCHM IDT,

         Plaintiff,

  VS.

  RACK RO OM SHO ES.,

         Defendant.


                                            ORDER

         THIS M ATTER is before the Coud on Defendant's m otion to stay allproceedings

  pending a ruling ofthe FederalCom munications Commission's ($
                                                              'FCC'
                                                                  ')interpreting the
  definition ofan itAutomated Telephone Dialing System''('$ATDS'
                                                               ')underthe Telephone
  ConsumerProtectionAct('$TCPA'').(DE 23).Defendantarguesthat,becauselsthe FCC'S
  interpretive ruling w illIikely be dispositive ofthis case ...a tem porary stay this action is

  warranted.'' Plaintiffopposes Defendant's m otion.

         Districtcouds enjoy broad discretion in deciding how bestto manage the cases
  before them and to setand enforce scheduling deadlines.See Johnson ?.Bd.ofRegents

  ofUniv.ofGa.,263F.3d 1234,1269(11thCir.2001).
                                              ,Chudasama B.Mazda MotorCorp.,
  123 F.3d 1353,1366 (11th Cir.1997).
                                    ,ChryslerInt'
                                                lCorp.?.Chema/y,28O F.3d 1358,
  1360 (11th Cir.2002)($'
                        Atthe outset,we stress the broad discretion districtcouds have
  inmanagingtheircases.''l'
                          ,Johnson ?.Bd.ofRegentsofUniv.ofGeorgia,263 F.3d 1234,
  1269 (11thCir.2001)('(W )e accord districtcoudsbroad discretion overthe management
  ofpre-trialactivities,including discovery and scheduling.''). ddln determining whethera
Case 1:18-cv-21220-KMW Document 40 Entered on FLSD Docket 01/04/2019 Page 2 of 2



  stay should be granted the Coud Iooks to the following fourfactors:1)the Iikelihood of
  the moving party ultimately prevailingonthe merits'
                                                    ,2)the extentthe moving partywou6d
  be irreparablyharmed'
                      ,3)potentialforharm totheopposing padyifthe stay is issued and
  4)whetherissuing a staywould be in the public interest.'' Guirola-Beeche v.U.S.Dep't
  ofJustice,662 F.Supp.1414,1417 (S.D.Fla.1987). However,''(a)stay mustnotbe
  immoderate.'' Ortega Trujillo v.Conover& Co.Commc'
                                                   ns,221 F.3d 1262,1264 (11th
  Cir.2000)(finding districtcourtabused its discretion bystaying proceedings indefinitely,
  pending resolution ofrelated proceedings).
           Here,Defendants requesta stay ofproceedings lpending the FCC'S interpretive

  ruling on the statutory definition ofATDS.'' But despite Defendant's assertion thatthe

  ruling is expected by Iate 2018 orearly 2019,there is no realindication thatthe FCC will

  in fact issue a ruling by a cedain date. Thus, under Eleventh Circuit precedent,

  Defendant's request fora stay qualifies as im m oderate. Indeed,sister courts in this

  districthave denied sim ilarm otions. See Halperin v.YoufitHeaIth Clubs LLC,Case No.

  18-61722-cv-Dim itrouIeas (S.D.Fla.Sept.19,2018).
                                                  ,Powellv.YoufitHeaIth Clubs LLC,
  Case No.17-62328-cv-BIoom (S.D.Fla.Sept.24,2018)*
                                                  ,Poirierv.Cubamax Travel,Inc.,
  Case No.18-2324O-AItonaga (S.D.Fla.Oct.9,2018). Accordingly,Defendants'motion
  (DE 23)isDENIED.
          DO NE AND O RDERED in cham bers in M iam i,Florida,this             ofJanuary,

  2019.


                                                KATHLEE M .W ILLIAM S
                                                UNITED S ATES DISTRICT JUDG E
